Citation Nr: 0920697	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of cold 
injury of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran had active military service from March 1950 to 
March 1953.  Service in Alaska is indicated by the evidence 
of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to 
his military service.  

2.  The Veteran does not have tinnitus that is related to his 
military service.  

3.  The Veteran does not have residuals of cold injury of the 
feet that are related to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

3.  The Veteran does not have residuals of cold injury 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 
1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2006, nearly six months before the RO adjudicated these 
claims.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regarding VA's duty to assist, the RO 
obtained the Veteran's post-service VA medical records and 
secured VA audiological examinations in furtherance of his 
claims.  

A June 2006 report from the National Personnel Records Center 
(NPRC) indicates that the Veteran's service treatment records 
(STRs) were among those thought to have been destroyed in a 
1973 fire at NPRC.  However, they may be contained in a 
claims folder that has been lost by VA.  (Records show that 
several attempts have been made to find the missing folder, 
but to no avail.  The currently available folder is a rebuilt 
folder.)  Of record is an August 2006 formal finding of the 
unavailability of the Veteran's service records indicating 
that all efforts to obtain those records have been exhausted, 
that further attempts to obtain the Veteran's records would 
be futile, and that the Veteran's military records therefore 
are not available.  When records in government custody are 
lost or destroyed, VA has a heightened duty to consider the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996); see also Cromer v. 
Nicholson, 455 F.3d 1346 (Fed. Cir. 2006), cert. denied, 127 
S.Ct. 2265 (2007) (loss of Veteran's service records while 
they were under government control did not warrant 
application of adverse presumption requiring VA to disprove 
Veteran's claim of service connection).  

The Veteran was not given a VA medical examination in 
connection with his claim of service connection for cold 
injury of the feet because there is no indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  VA has no duty to 
inform or assist that was unmet. 



II.  Hearing loss and tinnitus

The Veteran claimed no one specific incident in service that 
would have caused either hearing loss or tinnitus, but noted 
that he served in an infantry unit where he was exposed to 
loud noises.  In his December 2006 notice of disagreement 
(NOD), the Veteran noted that he was not treated for either 
hearing loss or tinnitus while in service.  He also stated 
that he had had tinnitus since he was in the service, but did 
not make a similar statement as regards his claimed hearing 
loss.  

Of record are the reports of three VA audiological 
examinations.  The Veteran was seen at a VA ear, nose, and 
throat (ENT) clinic in December 2004 complaining of chronic 
right-sided ear pain located in the mastoid area.  An 
audiological evaluation was done as a result of a referral 
from ENT.  The audiologist's report shows that the Veteran 
had a bilateral sensory hearing loss characterized as mild to 
moderate beginning at 3000 Hz in the right ear, and at 2000 
Hz in the left ear.  Acoustic immittance results were 
consistent with normal middle ear function, and word 
recognition scores were excellent.  There was no mention of 
tinnitus.  The ENT examiner concluded that the Veteran's 
right-sided ear pain was, in fact, a right-sided jaw pain 
consistent with temporomandibular joint syndrome, which was 
suspected to be related to his wearing of dentures for more 
than 20 years without any reevaluation.  

The report of a September 2006 audiological evaluation shows 
that the Veteran complained of bilateral hearing loss but 
denied tinnitus.  The Veteran reported a history of noise 
exposure during military service from training, but denied 
any post-service occupational or recreational noise exposure.  
He reported a car accident in 1976 that caused a concussion.  
The examiner determined that the results of that day's 
puretone threshold testing were not valid, and that the 
thresholds were significantly elevated as compared to 
thresholds obtained in December 2004.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and of 84 percent in the left ear.  The examiner 
opined that, considering all the evidence, it was not as 
likely as not that the Veteran's hearing loss occurred during 
or as a result of his military service.  Because the Veteran 
denied tinnitus, the examiner also opined that tinnitus did 
not exist and therefore did not occur during or as a result 
of the Veteran's military service.  

In his NOD, the Veteran averred that he had had tinnitus ever 
since he was in service, and that he had not denied tinnitus 
at the time of the examination summarized in the previous 
paragraph.  

The Veteran was afforded another audiological examination in 
November 2007.  At that examination the Veteran reported to 
his examiner that he was exposed to weapons fire in service 
as a result of non-combat infantry training.  He stated that 
after service he worked in an agricultural manufacturing 
plant where, he averred, there was no excessive noise 
requiring hearing protection.  He reported no recreational 
noise exposure.  As regards tinnitus, the Veteran reported a 
history of bilateral tinnitus.  He stated that he had 
experienced some tinnitus over the last 2+ years, but could 
not recall an onset event.  

The audiological evaluation revealed that pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
50
LEFT
15
20
45
55
55

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  

This examiner assessed that the Veteran has bilateral high 
frequency sensorineural hearing loss with good word 
recognition ability.  He also opined that the Veteran's 
hearing loss and tinnitus are not caused by or a result of 
acoustic trauma.  Rather, the examiner found that the 
Veteran's pure tone threshold values were consistent with 
noise exposure interacting with the normal effects of aging, 
and that the aging effects were more likely than not the 
significant factor affecting the Veteran's hearing.  The 
examiner explained that, while there was a history of noise 
exposure, that noise exposure, both military and 
occupational, was not considered excessive.  It was concluded 
that the findings did not support claims for hearing loss and 
tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including organic diseases of the nervous system, which VA 
has treated as including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

Here, the evidence shows that the Veteran has a current 
hearing loss disability as evidenced by both auditory 
thresholds and speech recognition scores.  However, while it 
is acknowledged that the Veteran was undoubtedly exposed to 
some acoustic trauma from the firing of weapons during 
military training, the competent and credible medical opinion 
of record is that that noise exposure was not considered 
excessive.  Most significantly, there is no medical evidence 
of a nexus between the current disability and the in-service 
noise exposure.  In this regard, the Board notes again the 
November 2007 audiologist's finding that the Veteran's aging 
effects are more likely than not the significant factor 
affecting the Veteran's hearing.  Although the November 2007 
examiner appears to suggest that noise exposure may have been 
a factor, albeit not a significant one like the effects of 
aging, the examiner ultimately concludes not only that the 
noise exposure was not excessive, but that the findings do 
not support the Veteran's claim.  This is consistent with the 
September 2006 examiner's report where it was opined more 
definitively that it was not as likely as not that hearing 
loss occurred during or as a result of military service.  
Given the two opinions, the Board finds that the greater 
weight of the medical evidence is against the claim.  Service 
connection for hearing loss therefore is not warranted.  

Similarly, the Board finds that service connection for 
tinnitus is not warranted because there is no credible 
evidence of a nexus between the Veteran's military service 
and his claimed tinnitus.  The Veteran has reported that he 
experienced tinnitus since military service, but in 2006 when 
questioned about it, he denied having it, and in 2007 when 
questioned about it, he could not identify the onset except 
to report that he had had some tinnitus over the previous 2-
plus years.  These responses do not support his contentions 
made during the prosecution of his claim for monetary 
benefits.  The Board gives greater weight to the statements 
that the Veteran made to VA examiners because they were made 
in the context of evaluation by medical care-providers rather 
than with the motive of securing VA benefits in mind.  These 
statements do not relate tinnitus to military service, even 
by the Veteran's own admission.  Therefore, the preponderance 
of the evidence is against the claim.

III.  Cold injury of the feet

As noted above, the Veteran's medical and service records are 
not available for review.  However, as a part of the RO's 
efforts to find any evidence that would support his claims, 
an inquiry was made to NPRC to see if there were any unit 
records, such as sick/morning reports, showing that the 
Veteran was absent from his unit of assignment for medical 
treatment, particularly for cold injury of his feet.  The 
NPRC response was that research of both the Veteran's unit's 
morning reports and sick reports was negative.  

In his October 2005 claim the Veteran averred that he froze 
his right foot in the winter of 1952, but gave no details, 
i.e., no information related to time, place, circumstances, 
or treatment sought or provided.  The Veteran's VCAA 
notification letter specifically asked that he provide any 
information he had regarding the dates of medical treatment 
during service, and suggested other information/resources 
that might support his claims.  The Veteran's response was 
that too much time had gone by to gather any more 
information.  

The Veteran's VA medical records indicate that he underwent a 
bunionectomy in August 1997.  More recently, in September 
2005, the Veteran called a VA Medical Center (VAMC) telephone 
triage service stating that he had been denied renewal of 
handicapped plates for his vehicle.  He stated that he wanted 
his doctor to know that he had had foot surgery a few years 
ago and still had problems with his foot causing a limp while 
walking.  He requested that his doctor be informed of this so 
that he could get his handicapped plates renewed.  An 
addendum the following day notes that, when asked, the 
Veteran stated that he walks, but that he has trouble with 
his feet when he does gardening.  A rehabilitation medicine 
note dated the following month concluded that, as regards the 
Veteran's lower extremities, there was no muscle atrophy, 
that range of motion was within normal limits in all major 
joints, that deep tendon reflexes were 3/4, bilateral knee 
jerks, with the rest reported as 0/4, that sensation was 
intact in all associated dermatomes, and that straight leg 
test was negative.  The Veteran reported to his examiner that 
he had had an in-service cold injury to the right foot, but 
the examiner did not comment on this, and did not correlate 
any of his findings to a cold injury.  There is no evidence 
of record that either his bunionectomy or his more recent 
complaints are related to any cold injury in the early 1950s.  

As noted above, generally, service connection requires (1) 
medical evidence of a current disability,(2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza, 
supra.  

Here, there is evidence that the Veteran underwent a 
bunionectomy more than a decade ago, and that as recently as 
September 2005 he expressed complaints related to his feet.  
However, there is no diagnosis related to either foot, other 
than the bunion for which he was operated on in 1997.  Even 
if it were to be conceded that the Veteran has a current 
right foot disability, there is no medical evidence of a 
nexus between any current foot disability and military 
service.  

The Board acknowledges that the absence of the Veteran's STRs 
makes it impossible to say categorically that he did not 
suffer a cold injury in service.  In fact, the Veteran has 
said that he did.  However, he has not provided any details, 
other than to say that he froze his right foot in service.  
He also has not provided any information suggesting that he 
sought or received any medical attention for a cold injury.  

The only evidence of a current foot disability is the fact 
that he had a bunionectomy in 1997, and that he has current 
complaints that he has alluded arise from his bunionectomy.  
While the Veteran is credible as a lay person to describe 
that his feet got cold in Alaska, there is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to whether his cold feet in 
Alaska in 1952 resulted in actual cold injury that resulted 
in a bunionectomy he underwent 45 years later.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the Veteran's own assertions as 
regards a current disability being related to a cold injury 
of his feet have no probative value, and, as the Board 
concluded above, there is no indication of an association 
between the Veteran's military service and a current foot 
disability.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have hearing loss, tinnitus, or residuals of 
cold injury of his feet that are traceable to disease or 
injury incurred in or aggravated during active military 
service.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for residuals of cold 
injury of the feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


